DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims:13 are rejected under 35 U.S.C. 112, second paragraph, as failing to set forth the subject matter which applicant(s) regard as their invention.  Specifically the use of the word “approximately” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR 1.132 showing examples that meet the claim limitation and examples that do not.  < Federal Register /Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165 :Col 3, Par. 0003) >
Claims 11-13 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 11-13 the following claimed language suggests or makes alternative but does not positively recite both of the claimed limitations contained therein rendering the claim(s) indefinite:
Claim 11-13; “may comprise” ; “may be”
For examination purposes, under a broadest reasonable interpretation, these claimed limitations have been interpreted as not requiring both aforementioned components. See MPEP 2111.04.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 5813215 to Weisser.
As to claim 1, Weisser discloses A combined cycle heat engine comprising: a first gas turbine engine comprising a first air compressor (26), a first combustion system (15) and a first turbine system (18,22); a second gas turbine engine comprising a second air compressor (38) and a second turbine system (32); and a heat exchanger configured to transfer heat from an exhaust of the first turbine system to compressed air from the second air compressor (30); wherein the first combustion system comprises a first combustor (15) provided downstream of the first air compressor (26) and upstream of the first turbine system (18,22), and a second combustor (20) downstream of a first turbine 
As to claim 3, Weisser discloses (Fig 1) first combustor (15) is provided downstream of the first compressor (26) and upstream of a first turbine rotor (18) of the first turbine system, and the second combustor (20)  is provided downstream of a first turbine rotor of the first turbine system (18), and upstream of a second turbine rotor of the first turbine system (22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1,3-8,11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Patent 9624829 to Lebel in view of US Publication 20050056001 to Frutschi.
As to claim 1, Lebel discloses a first gas turbine engine (Fig 5) comprising a first air compressor (550,), a first combustion system (main combustor) and a first turbine system (552,504); wherein the first combustion system comprises a first combustor (Main combustor) provided downstream of the first air compressor (550s) and upstream of the first turbine system (552,504), and a second combustor (reheat combustor) downstream of a first turbine section (552)of the first turbine system and upstream of a second turbine section of the first turbine system (504).
Lebel does not expressly disclose a second gas turbine engine comprising a second air compressor and a second turbine system; and a heat exchanger configured to transfer heat from an exhaust of the first turbine system to compressed air from the second air compressor.
Frutschi discloses how a multi burner gas turbine scavenges power from exhaust using a second gas turbine engine (1a,1b,1c,2 via heat exchanger 6 with exhaust 108 of main gas turbine) comprising a second air compressor (1a,1b,1c) and a second turbine system (2); and a heat exchanger (6) configured to transfer heat from an exhaust of the first turbine system to compressed air from the second air compressor (Fig 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Lebel to include a second gas turbine engine comprising a second air compressor and a second turbine system; and a heat exchanger Frutschi to scavenge available power from the hot exhaust for use increasing overall efficiency of the system as known in the art.
As to claim 3, the modified Lebel discloses wherein first combustor (main combustor) is provided downstream of the first compressor (550s) and upstream of a first turbine rotor (552) of the first turbine system (552,504), and the second combustor (reheat combustor) is provided downstream of a first turbine rotor (552) of the first turbine system, and upstream of a second turbine rotor (504) of the first turbine system.
As to claim 4, the modified Lebel discloses the first turbine system (552,504) comprises a first turbine shaft (554 spool between 550 HP compressor and 552 Fig 5) mechanically coupled to a first turbine spool of the first turbine system and the first compressor of the first gas turbine engine (550), and a second turbine shaft (564) mechanically coupled to a second turbine spool (504) of the first turbine system and an external load (562).
As to claim 5, the modified Lebel discloses the first turbine section (552) is coupled to the first turbine shaft (554) and the second turbine section (504) is coupled to the second turbine shaft (564).
As to claim 6, the modified Lebel discloses wherein the first air compressor comprises a low pressure (550 Fig 4 labeled LP compressor) compressor provided upstream of a high pressure compressor (550 Fig 4 adjacent main combustor).
claim 7, the modified Lebel discloses the first air compressor comprises a low pressure compressor (550 Fig 4 labeled LP compressor)  provided upstream of a high pressure compressor (550 Fig 4 adjacent main combustor), and the first turbine shaft (554) is mechanically coupled to the high pressure compressor (550 Fig 4 adjacent main combustor) and the second turbine shaft is mechanically coupled to the low pressure compressor (564, 504).
As to claim 8, the modified Lebel discloses the second air compressor comprises a multi-stage compressor comprising two or more rotor stages (Frutschi: 1a,1b,1c), and the second gas turbine engine comprises one or more intercooler (Frutschi : 41,42) configured to reject heat from the second air compressor, between rotor stages (Frutschi : Fig 1).
As to claim 11, the modified Lebel discloses the second gas turbine engine comprises an overall pressure ratio of between 4 and 15, and may comprise an overall pressure ratio of between 5 and 10 (Frutschi : Par 0018).
As to claim 12, the modified Lebel discloses a pressure ratio of the first turbine section of the first turbine system is between 2 and 5, and may be between 3.5 and 4.75 (Frutschi : Par 0017).
As to claim 13, the modified Lebel discloses a pressure ratio of the first turbine section of the first turbine system is between 1 and 2, and may be approximately 1.5 (Frutschi : Par 0017).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746